REED, District Judge
(dissenting). I am unable to concur in the conclusion reached in the foregoing opinion. The statute in question requires a notice of the meeting of the directors to apportion benefits to be “inserted for at least one week in a newspaper published at the county seat” stating the time when and the place where the meeting shall be held. The directors of the drainage district selected a weekly newspaper published at the proper county seat in which the notice should be published, and a sufficient notice was published in such paper in its regular issue of Septmber 3, 1911; hut it was not published in the succeeding issue of September 10th, which was the day before the time fixed for the meeting. The opinion holds that the meeting of the directors on September 11th, and the apportionment of benefits then made were unauthorized and void because the notice was not also published in the paper of September 10th. A weekly newspaper may rightly be selected in which to publish the notice; and one publication in a regular issue of such paper would satisfy the requirement of the statute if it was one week before the time fixed for *108the meeting. Was the publication of September 3d one week before the meeting of-September 11th? A statute of Nebraska provides:
“The time within which an act is to be done as herein provided, shall be computed by excluding the first day and including the last; if the last be Sunday, it shall be excluded.” Section 1841, Oobbey’s Annotated Statutes of Nebraska,-1909.
And this act applies to publications of legal notices. Pelton v. Drummond, 21 Neb. 495, 32 N. W. 593. In the cited case a petition was filed in the office of the village board on the 3d day of June, 1886, for a license to sell liquors in the village. The statute provided:
“No action shall be taken upon said application until at least two weeks’ notice of the filing of the same has been given by publication in a newspaper published in said county.”
A sufficient notice of the application was published in the proper newspaper in its issues of June 5th, 12th, and 19th, stating that the applicant would apply to the village board for a license on the third Friday in June, which was the 18th day of that month. The board met on the third Friday in June in regular session, and Tuesday, the 22d day of June, commencing at 7 o’clock p. m. was appointed for the hearing upon said application-. The court said:
“What action could the board take until the expiration of that time? Simply -none. The Civil Code provides that: ‘The time within which an act is to be done as herein provided shall be computed by excluding the first day and including the last. If the last day be Sunday it shall be excluded.’ The language of this act requires the application of this rule in the computation of the time during which notice is to be given. Saturday the 5th day of June must be excluded. Two weeks then would expire with Saturday, the 19th. As Sunday must be excluded, Monday, the 21st, would have been the first day on which the board could have taken any action whatever in the premises.”
Reviewing the decisions of the Supreme Court of Nebraska, the majority holds that the word “for” in a statute similar to the one in question, when it expresses the duration of the time of the publication requires that the notice must be published during the time mentioned; but, when it indicates only the number of times the notice is to be published, the statute is satisfied if the notice is published the number of times specified, and such is the holding of the Nebraska courts.
The meeting of the board of directors in question was fixed for September 11th. The notice was published in the regular issue of the paper on .September'3d. The requirement of the number of publications was therefore satisfied; and, if the period of time during which the notice must be published is also satisfied, then the meeting of September 11th was authorized and the apportionment of benefits lawfully made. The day of the publication, September 3d, must be excluded in computing the time of the publication, and the week during which the notice was required to be published expired with September 10th. Pelton v. Drummond, above. The meeting of the board of directors was therefore fixed for the earliest possible date that it could be under the Nebraska statute, and the notice thereof published for the full time required by the statute. In the cited cases of the majority opinion, meetings of the city councils and of boards of directors, and the •dates of judicial sales as the case may be, were in all cases held be*109fore the notice thereof was published for the time required by the statute in the particular case. In State v. Hanson, 80 Neb. 724, 115 N. W. 294, the question of the requirement of publication of notice under the drainage statute of Nebraska was involved. The opinion reviews the prior decisions of the Supreme Court of that state and says :
“It is apparent that the phrases ‘shall publish a notice once each week for three weeks,’ and ‘a notice shall be given for three weeks by publication,’ have different meanings. In the first ‘for three weeks’ limits the number of publications, and in the other i>hrase ‘for three weeks’ fixes the period of time during which the publication must be made. Alexander v. Alexander, above, is in point and should he followed.”
In Alexander v. Alexander, 26 Neb. 68, 41 N. W. 1065, a statute requiring the publication of a notice for three successive weeks previous to the time for a hearing upon the probate of a will was involved, and it was held that publication once each week for three successive weeks was sufficient, though the last publication was less than 21 days from the first. The hearing was 16 days later than the first publica - tion.
It is said that the notice in question falls within the first class of notices mentioned in State v. Hanson; if so, the statute is fully satisfied by one publication in a weekly newspaper; and, if such publication is “at least one week” before the apportionment meeting, the requirement of the statute is satisfied as to the duration of the publication. The statute does not require that the meeting shall be held upon the last day of the week for which the notice is required, and the meeting may rightly be held the day following the expiration of the week after the publication. Felton v. Drummond, above. Of course, a meeting for the apportionment of benefits held long after one publication of a notice in a weekly newspaper as suggested, though that be for one full week, would not be a compliance with the statute; neither would a meeting held long after any number of publications, if more than one was required; but a meeting fixed for and held the day following the expiration of one week is not, it seems to me, vulnerable to such a criticism.
See, also, White v. Papillion Drainage District (Neb.) 147 N. W. 218, where it clearly appears that the sufficiency of the notice of the meeting for the apportionment of benefits was called in question, and the court says:
“The notice of apportionment of benefits must be published * * * f0r at least one week, but it is not necessary that it be published daily; if it is published in a weekly paper one week before the meeting for apportionment, it is sufficient.”
I think that the number of publications of the notice and the duration thereof were in strict compliance with the requirements of the statute, and that the judgment should he affirmed.